Title: To John Adams from William Vernon Jr., 26 September 1778
From: Vernon, William Jr.
To: Adams, John


     
      Sir
      Montauban 26th Septr 1778
     
     I was this morning honoured by the receipt of your letter of the 15th instant. The embarrassment which your kind proposal has afforded me is inexpressible. Being left to judge for myself at a very inexperienc’d time of life, at a distance from every friend, whom, the necessity of an immediate answer renders it impossible for me to consult. From you, Sir, who I trust art my Father’s friend, and mine, I request advice.
     Whether will an incessant application of ten or eleven hours per day at my Pen answer the purposes for which I left my native Country, which were to acquire a knowledge of the French Language and to qualify myself for business. To make myself Master of the Language will require a degree of study as well as practice in conversation; my youth also demands some application to different branches of litterature, in order to dispel that ignorance which is the natural attendent of it. In my humble opinion, Sir, by incessant writing these ends cannot be answered.
     But if on the other hand you ask only a moderate application of six or seven hours per day, I ought certainly to embrace the opportunity of rendering some service to my Country (which will ever be the height of my ambition) and of being near and serviceable to a Person who has been and still is so useful to it. The small emoluments which you mention will have no influence on my determination for it is my benefit in regard to education which I seek, and not interest.
     If Sir after considering the motives of my residence in France, you still think it advantagious for me to accept your offer (of the great advantage of which I am very sensible) you will have the goodness to inform me in your answer to this letter, upon the receipt of which, if conformable to your advice, I will immediately set out for Paris.
     I have the honour to be with the greatest respect Sir Your most obedt. most humb. Servant
     
      William Vernon junr.
     
    